ATTORNEY GENERAL OF TEXAS
                                        GREG       ABBOTT




                                          November 25, 2013



The Honorable Tracy 0. King                     Opinion No. GA-1029
Chair, Committee on Agriculture and
  Livestock                                     Re: Whether Local Government Code section
Texas House of Representatives                  143.014 authorizes a municipality to appoint
Post Office Box 291 0                           additional assistant municipal police chiefs
Austin, Texas 78768-2910                        (RQ-1130-GA)

Dear Representative King:

         You ask us to determine the proper number of police officers that a police department
head may appoint under Texas Local Government Code subsection 143.014(c). 1 That statute
provides in relevant part: "In a police department, the total number of persons appointed to the
classification immediately below that of department head may not exceed the total number of
persons, plus one, serving in that classification on January 1, 1983." TEX. Loc. Gov'T CODE
ANN. § 143.014(c) (West 2008). Without referencing any specific municipality's police
department, you explain that on January 1, 1983, there were four "captains" in the classification
immediately below department head. Reque~t Letter at 1. You tell us that today, the
classification immediately below department head has the title "assistant chief." !d. Because the
title "assistant chief' did not exist in the department in 1983, you inquire specifically as to the
maximum number of assistant chiefs a city can appoint today pursuant to section 143.014. !d.

        In municipalities that have elected to ad pt chapter 143, municipal polic department
positions generally must be filled pursuant to a competitive xamination proce . EX. Loc.
Gov'T CODE ANN.§§ 143.002(a)(l)(c), .004, .021(c) (West 2008). Secti n 143.014 provides an
exception to that requirement, allowing the governing body of a municipality with a p pulation
of less than 1.5 million to authorize the head of a municipal pollee department in which four
classifications exist below the classification of department bead ' to appoint individuals who
meet certain qualifications. !d. § 143.014(a), (b) (d). A department head ' s appointment
authority under this section is limited to "the classification immediately below that of department

        1
         Letter from Honorable Tracy 0. King, Chair, Comm. on Agriculture and Livestock, to Honorable Greg
Abbott, Tex. Att'y Gen. at 1 (May 24, 2013), http://www.texasattomeygeneral.gov/opin ("Request Letter").
The Honorable Tracy 0. King - Page 2                  (GA-1029)



head" in a number equal to the number of individuals, plus one, "serving in that classification on
January 1, 1983." Id § 143.014(b), (c) (emphasis added).

         When construing a statute, courts strive to determine and give effect to the Legislature's
intent, as evidenced by "the plain meaning of the words chosen." Tex. Mut. Ins. Co. v. Ruttiger,
381 S.W.3d 430, 452 (Tex. 2012). Words and phrases are meant to be read in context. TEX.
Gov'r CODE ANN. § 311.011(a) (West 2013). The phrase "that classification" in subsection (c)
refers to "the classification immediately below that of department head." TEX. Loc. Gov'r
CoDE ANN. § 143.014(c) (West 2008). The Legislature chose to describe "that classification"
solely by its place, relative to that of department head, within the hierarchy of a municipality's
police department. Nothing in the statute indicates that the Legislature intended for the title of
the individuals within that classification to be determinative. Indeed, Chapter 143 defines
"department head" as "the chief or head of a fire or police department or that person's
equivalent, regardless of the name or title used." ld § 143.003(2). Therefore, the number of
persons a department head may appoint under subsection 143.014(c) may not exceed the number
of positions, plus one, in the classification "immediat~ly below that of department head" on
January 1, 1983, irrespective ofthe particular title used. 2




        2
          Subsection 143.014(c) "does not apply to a municipality that has adopted The Fire and Police Employee
Relations Act unless the municipality adopts the appointment procedure prescribed by [subsection (c)] through the
collective bargaining process." TEX. Loc. Gov'T CODE ANN. § 143.0 14(c) (West 2008).
The Honorable Tracy 0. King - Page 3         (GA-1029)




                                   SUMMARY

                      Under Local Government Code subsection 143.014(c), the
              number of persons a police department head may appoint may not
              exceed the number of positions, plus one, in the classification
              "immediately below that of department head" on January 1, 1983,
              irrespective of the particular title used.

                                            Very truly yours,




                                            Attorney General ofTexas


DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee

Stephen L. Tatum, Jr.
Assistant Attorney General, Opinion Committee